Citation Nr: 1532205	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left wrist. 

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.  

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to service connection for a jaw condition.  

6.  Entitlement to service connection for blurred vision.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for hair loss.

8.  Entitlement to service connection for hair loss.

9.  Whether new and material evidence has been received to reopen a claim of service connection for swelling and blisters in the left and right feet.  

10.  Entitlement to service connection for swelling and blisters in the left and right feet.  

11.  Whether new and material evidence has been received to reopen a claim of service connection for numbness in the toes of the left and right feet.  

12.  Entitlement to service connection for numbness in the toes of the left and right feet.  

13.  Whether new and material evidence has been received to reopen a claim of service connection for numbness in the fingers of the left and right hands.  

14.  Entitlement to service connection for numbness in the fingers of the left and right hands.  

15.  Entitlement to a compensable rating for a laparotomy scar.

16.  Entitlement to an initial compensable rating for a hysterectomy scar.  

17.  Whether the March 2008 notice of disagreement with the denial of service connection for a bilateral knee condition was timely.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The appeal was certified to the Board by the RO in Baltimore, Maryland.  

A hearing before a Decision Review Officer (DRO) was scheduled in August 2010, but was canceled by the Veteran.  

A Central Office hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2015.  The record was held opened for 60 days.  To date, additional has not been received.

In November 2009, the RO made a decision on the Veteran's dependency claim and added her son as a school child effective October 1, 2009.  The Veteran disagreed with the effective date and in September 2014, the RO furnished a statement of the case addressing this issue.  The Board acknowledges that the statement of the case was "returned to sender, unable to forward".  The record, however, does not contain a timely Form 9 and the issue is not currently for consideration.  Following verification of the Veteran's mailing address as requested in the remand section below, the statement of the case should be resent.  

Information in the claims folder shows that in August 2009, the RO forwarded the Veteran's claim for dental treatment to the VA Medical Center (VAMC) in Washington, DC.  The Board is unable to find documentation as to the disposition of this claim and the issue of entitlement to dental treatment is referred to the RO for the appropriate action.  

In September 2014 the Veteran submitted a reopened claim for an acquired psychiatric disorder, to include PTSD.  The Board does not have jurisdiction over this matter and it is referred to the RO for appropriate action.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for carpal tunnel syndrome of the left and right wrists; left and right leg disorders; a jaw disorder; hair loss; swelling, blisters and numbness of the left and right feet and toes; numbness of the fingers of the left and right hands; entitlement to compensable ratings for laparotomy and hysterectomy scars; and whether the March 2008 notice of disagreement with the denial of service connection for a bilateral knee condition was timely are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the May 2015 Central Office hearing, the representative indicated that the Veteran wanted to withdraw the issue of service connection for blurred vision.  

2.  In June 2006, the RO denied service connection for a condition manifested by hair loss, for swelling and blisters of the feet, and for numbness in the fingers and toes (also claimed as frostbite).  The Veteran did not appeal this decision and it is final.  

3.  Evidence associated with the record since the June 2006 decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hair loss, swelling and blisters in the left and right feet, numbness in the toes of the left and right feet, and numbness in the fingers of the left and right hands.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for blurred vision are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence has been received since the June 2006 rating decision to reopen the claims of entitlement to service connection for hair loss, swelling and blisters in the left and right feet, numbness in the toes of the left and right feet, and numbness in the fingers of the left and right hands.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the Central Office hearing, the representative indicated that the Veteran wanted to withdraw the issue of service connection for blurred vision.  There remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over the issue of service connection for blurred vision and it is dismissed.  

New and material evidence

In June 2006, the RO denied service connection for a condition to account for hair loss, for numbness in the fingers and toes (also claimed as frostbite), and for swelling and blisters of the feet.  The issues were denied because there was no evidence showing that the Veteran currently had these conditions and that they began or were caused by service.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2007, the Veteran submitted a claim to reopen.  In February 2008, the RO denied the claims of service connection for hair loss, numbness in the fingers of the left and right hands and toes, and for swelling and blisters of the left and right feet because the evidence submitted was not new and material.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

At the Central Office hearing, the representative argued that additional service records were received and that new and material evidence was not needed to reopen the claims.  See 38 C.F.R. § 3.156(c).  The Board acknowledges that the available service treatment records were recently scanned in and it is unclear from the record exactly when these were received.  A May 2006 Memorandum, however, indicates that records from 2000 to 2005 were received in October 2005 and that the remaining records were unavailable.  The initial June 2006 rating decision indicates that service treatment records were considered.  The Board is unable to find information indicating additional relevant service treatment records have been received following this decision and thus, 38 C.F.R. § 3.156(c) is not for application.  

Evidence of record at the time of the June 2006 rating decision also included information that the Veteran failed to report for scheduled VA examinations.  As noted, the referenced claims were denied essentially because of the absence of evidence showing current conditions related to service.  

At the hearing, the Veteran reported that she had frostbite in Korea resulting in numbness in her hands and feet.  She also reported bilateral foot swelling and blistering since being in Korea in 2003.  VA records show that she underwent left foot surgery in December 2011 and that she continues to experience foot pain.  Regarding hair loss, she reported that her hair was falling out due to wearing a helmet and that she was seen at the VA hospital and qualified for a wig.  

On review, the Board finds the Veteran's testimony both new and material.  It was not previously considered and it relates to unestablished facts necessary to substantiate the claims.  That is, it suggests problems with the claimed disabilities during service and continuing to date.  Accordingly, the claims are reopened.  See 38 C.F.R. § 3.156(a).  

In light of the favorable decision to reopen the claims and to remand for further development, a discussion regarding VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  


ORDER

The claim of entitlement to service connection for blurred vision is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for hair loss is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for swelling and blisters in the left and right feet is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for numbness in the toes of the left and right feet is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for numbness in the fingers of the left and right hand is reopened, and to this extent only, the appeal is granted.  


REMAND

Service connection 

A May 2006 Memo (Formal Finding on the Unavailability of Service Records) indicates that service treatment records for the years 1981 to 2000 were unavailable.  In her July 2009 VA Form 9, the Veteran argued that VA did not consider records under her maiden name.  She further stated that her copies of the medical records were in storage.  Additional efforts should be made to obtain service treatment records for the period from 1981 to 2000.  

Information in the virtual folder shows that the Veteran receives treatment at the VA Medical Center in Washington, DC.  Updated VA medical records should be obtained.  

In requesting development on the service connection claims, the Board acknowledges that various VA examinations were scheduled following discharge and thereafter, but were not completed.  On review, the Veteran was apparently working overseas and was unable to have the examinations conducted.  Additionally, there is some indication that incorrect examinations were ordered or that the RO did not supply enough information to determine which examinations were needed.  Evidence suggests she is currently homeless and thus, it is unknown whether she received appropriate notification as to any recent examinations.  Efforts should be made to determine her current mailing address and to obtain the needed examinations as set forth below.  

	Carpal tunnel syndrome of the right and left wrists

The Veteran testified that she had pain in her wrists and cramping in her arms during service.  The Veteran is competent to report both in-service and current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Veteran's DD Form 214 shows her military occupational specialty (MOS) was unit supply specialist and her reports of overuse due to excessive typing appear consistent with the circumstances of her service.  A VA examination should be scheduled to determine the nature and etiology of claimed carpal tunnel syndrome.  See 38 C.F.R. § 3.159(c)(4) (2014).  




	Left and right leg disorders

Service treatment records show the Veteran was seen for bilateral hamstring pain, right greater than left following a 12 mile march in September 2002.  Assessment was right hamstring strain.  Records from Womack Army Medical Center dated September 27, 2005 (3 days prior to discharge) include an assessment of "allergic arthritis knee/patella/tibia/fibula".  

At the hearing, the Veteran testified that the problems with her legs started in airborne training school and she experienced pain and a burning sensation in her legs.  Given the complaints and findings during service, as well as the Veteran's current testimony, a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4).  

	Jaw disorder

In February 2008, the RO denied service connection for a jaw condition and the Veteran appealed.  In August 2012, the RO denied service connection for a dental condition to include incomplete dental work.  The Veteran did not appeal this decision.  At the hearing, the representative indicated that they were looking for treatment to get her dental issues corrected (i.e., jaw back in line and failed implants).  

The Board notes that dental disabilities are treated differently from medical disabilities in the VA benefits system and that there is a difference in service connection for compensation purposes for dental and oral conditions (to include impairment of the maxilla, mandible (jaw), or ramus) and service connection for treatment purposes.  Cf. 38 C.F.R. §§ 3.381, 4.150 (2014).  As noted, the claim for service connection for dental treatment is referred herein.  

Service treatment records show that the Veteran underwent extensive dental and orthodontic treatment.  Records dated in May 2002 include diagnoses of right trigeminal neuralgia, right side face pain and right-sided jaw pain and headaches.  The VA problem list includes jaw pain and a March 2013 VA record notes clicking sounds with opening and closing of the jaw and includes an assessment of gum and jaw pain.  Given the complaints in service and current findings, a VA dental and oral examination is needed.  See 38 C.F.R. §§ 3.159(c)(4).  

	Hair loss

Having reopened the claim, the Board finds that further development is warranted.  The Veteran testified that her hair loss started during service as a result of wearing helmets.  A VA examination is needed to determine whether there is current disability related to service.  See 38 C.F.R. § 3.159(c)(4).  Additionally, a remand is needed for the RO to adjudicate the reopened claim on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

	Swelling and blisters of the left and right feet, and numbness of the left and right fingers and toes

Having reopened the claims, the Board finds that further development is warranted.  The Veteran testified that she suffered a cold weather injury in Korea and that she has had bilateral foot swelling, blisters and numbness, as well as numbness in her hands since that time.  The Veteran served in Korea and is competent to report cold weather exposure as well as continuing symptoms. 

The Veteran also reported that she participated in road exercises and records from Womack Army Medical Center dated September 27, 2005 (3 days prior to discharge) include an assessment of "joint instability ankle/foot".  The current VA problem list includes foot pain.  VA records also show a left foot surgery in December 2011 by a fee basis podiatrist.  These records should be requested.  

A VA examination is also needed to determine the nature and etiology of the claimed disabilities.  See 38 C.F.R. § 3.159(c)(4).  Additionally, a remand is necessary for the RO to adjudicate the reopened claims on the merits.  See Hickson.




Increased ratings

In February 2008, the RO granted service connection for a hysterectomy scar (noncompensable) from July 22, 2007, and continued a noncompensable rating for a laparotomy scar.  In August 2012, the RO continued the noncompensable rating for the laparotomy scar.  These issues were included in the January 2015 VA Form 646, Statement of Representative in Appealed Case, and listed in the January 2015 VA Form 8, Certification of Appeal. 

The Certification of Appeal is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2014).  In reviewing the virtual record, the Board is unable to find documentation showing that the increased rating issues were perfected for appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal).  

The Board acknowledges that in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  This case differs from Percy in that it is not whether a substantive appeal was timely filed.  Rather, it is whether the procedural steps for perfecting an appeal were ever accomplished.  Under these circumstances, the Board finds that further information is needed prior to a determination on jurisdiction.  Thus, a remand is needed for the RO to clarify whether a statement of the case was ever furnished on these issues. 

Timeliness of notice of disagreement

In March 2008, the Veteran submitted a notice of disagreement addressing numerous issues including the knees.  A November 2009 deferred rating decision indicates that this was not timely received as concerns the knees.  By letter dated December 11, 2009, the RO notified the Veteran that her March 2008 notice of disagreement as to the June 2006 rating decision on the knees was not timely received.  In a statement received December 17, 2009, the Veteran disagreed with the fact that she did not file in a timely matter.  As a notice of disagreement was received regarding the timeliness issue, it must be remanded so that a statement of the case can be furnished.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address.  All efforts to obtain this information should be documented in the claims folder.  

2.  Request service treatment records for the period from 1981 to 2000.  Both the Veteran's maiden name and her current last name should be listed on the request.  The Veteran should also be contacted and requested to submit any records that she has relating to this period of service.

3.  Request records from the VAMC in Washington DC for the period from February 2014 to the present. 

4.  As to all Federal records requested herein, follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

5.  Contact the Veteran and ask her to identify any fee basis podiatry treatment and to provide an authorization for release of such records.  Upon receipt of an appropriately completed authorization, request the records in accordance with 38 C.F.R. § 3.159(c)(1).  

6.  Thereafter, schedule a VA examination to determine the nature and etiology of claimed carpal tunnel syndrome of the left and right wrists.  The electronic claims folder must be available for review.

If the Veteran is diagnosed with carpal tunnel syndrome of the left and/or right wrists, the examiner is requested to opine as to whether such is at least as likely as not related to active service or events therein.  The examiner is advised that the Veteran is competent to report her symptoms and their onset.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.  

7.  Schedule a VA examination to determine the nature and etiology of claimed left and right leg disorders.  The electronic claims folder must be available for review.

If the Veteran is diagnosed with a disorder of the left and/or right leg, the examiner is requested to opine as to whether such is at least as likely as not related to active service or events therein.  The examiner is advised that the Veteran is competent to report her symptoms and their onset.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.  

8.  Schedule a VA dental and oral examination to determine the nature and etiology of claimed jaw disorder.  The electronic claims folder must be available for review.

The examiner should identify any disorder of the jaw.  If current impairment is found, the examiner should indicate whether it is at least as likely as not related to active service or events therein.  The examiner is advised that the Veteran is competent to report her symptoms and their onset.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.  

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed hair loss.  The electronic claims folder must be available for review.

The examiner should identify any disorder manifested by hair loss.  If a current disorder is shown, the examiner should indicate whether it is at least as likely as not related to active service or events therein.  The examiner is advised that the Veteran is competent to report her symptoms and their onset.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.  

10.  Schedule appropriate VA examinations to determine the nature and etiology of the claimed disabilities of the bilateral fingers and feet and toes.  The electronic claims folder must be available for review.  

If the Veteran is diagnosed with a disorder manifested by numbness in the fingers of the left and right hands (other than carpal tunnel syndrome), the examiner should opine whether it is at least as likely as not related to active service or events therein, to include claimed cold weather exposure.  

If the Veteran is diagnosed with a disorder of the feet or toes manifested by swelling, blistering, and/or numbness, the examiner should opine whether it is at least as likely as not related to active service or events therein, to include road marches or claimed cold weather exposure.  

The examiner is advised that the Veteran is competent to report in-service events, as well as her symptoms and their onset.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.  

11.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

12.  Upon completion of the requested development, readjudicate the service connection issues.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be furnished.

13.  Determine whether a statement of the case was furnished on the issues of entitlement to compensable ratings for a hysterectomy scar and for a laparotomy scar.  If so, this document should be uploaded to the VBMS folder.  

14.  Issue a statement of the case addressing whether the March 2008 notice of disagreement with the denial of service connection for a bilateral knee condition was timely.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on this issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


